ORDER
PER CURIAM.
Suddarth & Koor, LLC (“Suddarth & Koor”) filed a Petition on Account against Darla Maloney (“Ms. Maloney”), seeking to recover money owed for services rendered in a dissolution of marriage proceeding.' Following a bench trial, the trial court entered judgment in favor of Suddarth & Koor, awarding $3,779.75 plus interest and attorney’s fees. Ms. Maloney appeals. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).